PARKER, Judge.
At the close of the evidence, the court granted defendant’s motion to dismiss the charge of first degree murder but denied his motion to dismiss as to all lesser included offenses. On this appeal, the sole question presented for review concerns the court’s denial of defendant’s motion to dismiss the charges of second degree murder and voluntary manslaughter. Defendant concedes *52that the evidence was sufficient to carry the case to the jury on the charge of involuntary manslaughter, but he contends it was insufficient to support a verdict finding him guilty of second degree murder or voluntary manslaughter. We find no error.
“A motion to nonsuit in a criminal case requires consideration of the evidence in the light most favorable to the State, and the State is entitled to every reasonable intendment and every reasonable inference to be drawn therefrom. ... If there is substantial evidence — whether direct, circumstantial, or both — to support a finding that the offense charged has been committed and that defendant committed it, a case for the jury is made and nonsuit should be denied.” State v. McKinney, 288 N.C. 113, 117, 215 S.E. 2d 578, 581-82 (1975). Viewing the evidence in the present case in the light most favorable to the State, we find it sufficient to support findings both that the offense of second degree murder was committed and that defendant committed it.
There was evidence from which the jury could find that at 9:30 p.m. on 16 January 1977 Michael Leak, a twenty-month old baby boy, was alive and well. Three and a half hours later he was dead. During that entire time he and defendant were alone together in the house. His death resulted from a trauma sufficiently severe to tear his liver almost in two. At the beginning of the three and a half hour period the baby, although well, bore abrasions and bruises which furnish mute evidence that he had previously been subjected to physical abuse by someone. At the beginning of the three and a half hour period the defendant, a grown man, was engaged in forcing the baby to stand at attention for a protracted period. Defendant admitted that he later “spanked the baby on the back,” that he didn’t “know how many times [he] hit the baby,” that he “was pissed off at the baby for crying,” that the baby kept crying and he kept telling him to hush up, that he “spanked the baby hard,” that he would say that he “spanked it bad,” that he “started spanking him with the comb” and then spanked him with his hands, that he “hit him hard,” that he knew he “hit him hard.” Although defendant’s statement to the officer was that after he spanked the baby, he put it to bed and it went to sleep, the State was not bound by the exculpatory portion of defendant’s confession, since there was other evidence tending to throw a different light on the circumstances of the homicide. State v. Bright, 237 N.C. 475, 75 S.E. 2d 407 (1953). The more rea*53sonable inference which the jury could draw from all of the evidence in this case is that the baby did not go to sleep but that he died and that his death resulted immediately and proximately from the hard blows inflicted on him by the defendant. That the pathologist was unable to identify any particular recent bruise or abrasion on the outside of the child’s body as having been caused by the particular blow which ruptured his liver and resulted in his death does not require an inference that defendant never delivered such a blow. The more reasonable inference from all of the evidence is that he did.
“A specific intent to kill, while a necessary constituent of the elements of premeditation and deliberation in first degree murder, is not an element of second degree murder or manslaughter.” State v. Gordon, 241 N.C. 356, 358, 85 S.E. 2d 322, 324 (1955). “Murder in the second degree is the unlawful killing of a human being with malice, but without premeditation and deliberation.” State v. Foust, 258 N.C. 453, 458, 128 S.E. 2d 889, 892 (1963). The malice required for second degree murder may be implied from evidence that the victim’s death resulted from an attack by hands alone, without use of other weapon, when, as here, the attack was made by a mature man upon a defenseless infant. State v. Sallie, 13 N.C. App. 499, 186 S.E. 2d 667 (1972). We find the evidence in the present case sufficient to sustain the jury’s verdict finding defendant guilty of second degree murder.
No error.
Chief Judge BROCK and Judge ARNOLD concur.